DETAILED ACTION
Status of the Claims
This is in response to applicant’s amendment filed 1/5/21.  Claims 1-25 are pending in the application.

Continuing Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5, 8-13, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker et al. (Stryker; US 2011/0092890) and CARNEY et al. (CARNEY; US 2015/0330958), in view of Sanders (US 2015/0022343), further in view of Halperin (2013/0267791).
Regarding Claim 1, Stryker discloses an incontinence detection system (Abstract, [0007]-[0009]) comprising:
moisture detection system 50, which includes a detector and a sensing system and a plurality of sensors, Fig 6); 
a gas detection sensor positioned near the incontinence detection pad and configured to detect a presence of targeted gas ([0058] when the controller detects that a gas associated with a fecal incontinence episode is sensed by sensor, the controller will activate an alarm); and 
a reader (64 of Fig 6; [0050] the detector is essentially an RFID reader type device 64 capable of reading RFID transponders) communicatively coupled to the moisture detection sensor and the gas detection sensor to receive moisture data and gas data, respectively, the reader configured to determine incontinence based on the moisture data and gas data and transmit a signal indicative of incontinence event to a server ([0050]-[0051] providing information about the tag to an external device system or network).
But doesn’t specify a signal indicative of the type of incontinence.
In the same field of endeavor, CARNEY discloses a method of detecting urine and feces, which includes detecting the concentration of at least one gas component indicative of urine and the concentration of at least one gas component indicative of feces. CARNEY discloses determining the type of incontinence event, ([0032] excessive urine based on a gas component), -[0033] feces detected based on gas component).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stryker with CARNEY in order to provide an improved system to distinguish between urinal and fecal incontinence with a high level of accuracy and which is easy to use, as suggested by Carney ([0011]).
for use with a patient bed having a frame and a mattress supported by the frame, the incontinence detection system (Abstract, Figs 1, 3, [0041]).  Stryker teaches a sensor may be incorporated into the sheet, for example under or adjacent the hip and buttock region of the patient ([0058] under a central region of the patient), but doesn’t teach under the mattress nor coupled to a frame.  However Stryker shows parts of the system are coupled to the frame (Fig 4).
In the same field of endeavor, Sanders discloses apparatuses to monitor and evaluate the movement and sounds and gases surrounding an individual and the temperature and humidity to identify environmental conditions that are outside acceptable environmental tolerances. And provides an audible warning based on movement, sound, and environmental conditions being outside acceptable tolerances.  Sanders discloses a gas detection sensor being spaced from the other sensors (Fig 3) and coupled to the frame of the patient bed beneath the mattress ([0045] gas sensor 212, temperature/humidity sensor 214, etc. are included in the frame of the crib or bed 202).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stryker and CARNEY with Sanders in order to provide family members with warnings if the individual being monitored begins to exhibit symptoms that may require attention, as suggested by Sanders ([0003]).
Sanders doesn’t specify underneath a the mattress.
In the same field of endeavor Halperin teaches a patient-monitoring system includes a sensor, configured to measure a clinical parameter of a patient, and to generate a sensor signal in response thereto. A control unit of the patient-monitoring system includes signal analysis functionality that is configured to determine that an alert event has occurred, in response to the a sensor underneath a the mattress ([0442] system 10 comprises another type of sensor, such as an acoustic or air-flow sensor attached or directed at the patient's face, neck, chest, and/or back, or placed under the mattress).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stryker, CARNEY and Sanders with Halperin in order to provide a system that assists the patient or healthcare provider in treating the ailment or mitigating the effects of the ailment, as suggested by Halperin ([0031]).
Regarding Claim 2, Stryker discloses the type of incontinence event includes a urinary incontinence and a fecal incontinence ([0045], [0058]).
Regarding Claim 3, Stryker discloses moisture data produced by the moisture detection sensor indicates whether moisture is detected in the incontinence detection pad ([0045]).
Regarding Claim 4, Stryker discloses gas data produced by the gas detection sensor indicates whether the targeted gas is detected in surrounding air near the incontinence detection pad ([0058] in order for the sensor to sense methane, the methane would need to be in the surrounding air near the incontinence detection pad).
Regarding Claim 5, Stryker discloses the targeted gas is methane ([0058]).
Regarding Claim 8, Stryker discloses the moisture detection sensor is a Radio Frequency Identification (RFID) tag with a plurality of electrodes coupled to the RFID tag ([0050] Fig 6).
Regarding Claim 9, Stryker discloses the moisture detection sensor is configured to communicate with the reader that evaluates the transmitted signal to determine the status of the incontinence detection pad ([0050]).
Regarding Claim 10, Stryker discloses the reader is an RFID reader ([0050]).
Regarding Claim 11, Stryker discloses the reader is further configured to wirelessly systems use wireless communications).
Regarding Claim 12, Stryker discloses the server is included in a nurse call system ([0048] remote nurse call system).
Regarding Claim 13, Stryker discloses the server is included in an electronic medical record (EMR) system ([0048] incontinence episodes may be recorded at the bed, for example in a bed based-computer, or at a remote station, which can be used to track the care of a patient and/or to track whether the patient is properly hydrated).
Regarding Claim 21, Stryker doesn’t disclose
CARNEY discloses when determining the type of incontinence event, the reader first determines whether excessive moisture is present ([0032] excessive urine based on a gas component), and, determines whether a level of gas exceeds a predetermined threshold to thereby distinguish the type of incontinence event ([0032]-[0033] feces detected based on gas component).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stryker and McKiernan with CARNEY in order to provide an improved system to distinguish between urinal and fecal incontinence with a high level of accuracy and which is easy to use, as suggested by Carney ([0011]).
CARNEY doesn’t specify subsequent to determining if moisture is present, determine whether a level of gas exceeds a threshold.
However, in some cases this scenario is how CARNEY operates, for instance, when a patient may have a urine incident first and a fecal incident second, CARNEY would make the fecal determination subsequently to the urine determination.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stryker, McKiernan and CARNEY in order to provide an improved system to distinguish between urinal and fecal incontinence with a high level of accuracy, and to provide a full status report instead of providing indication of only one event.
Regarding Claim 25, Stryker teaches the system may be a pad which serves as a sheet ([0007] microclimate management device comprises a sheet or flexible or conformable pad that is adapted to adjust or maintain the microclimate of a person's skin by delivering and directing temperature and/or moisture controlled air to the person's skin, which is subject to pressure, so that the device can be used as a wound prevention and treatment sheet), used as a mattress cover ([0011).
Stryker doesn’t mention the shape of the pad, however sheets are generally rectangular.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stryker to use a rectangular pad on the mattress in order to fit the rectangular bed shown in Fig 1.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker and CARNEY, further in view of CARNEY et al. (Carney; US 2015/0301004).
Regarding Claim 6, Stryker doesn’t specify a the reader is further configured to 
In the same field of endeavor, Carney discloses a method for determining the location of a fecal insult, includes: detecting the concentration of at least one gas indicative of feces at a plurality of locations in a defined space; and determining whether said concentration of said gas exceeds a predetermined first threshold value.
Carney discloses determine a level of the targeted gas present in surrounding air ([0043] if the hydrogen gas concentration detected by means of the gas sensor 3a is higher than a predetermined threshold level which corresponds to the expected level resulting from a fecal insult, the gas sensor 3a interprets this as a fecal insult).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stryker and CARNEY with Carney in order to provide an improved method for determining the location of a fecal insult in a defined space with high accuracy, as suggested by Carney ([0013]).
Regarding Claim 7, Carney discloses the reader is further configured to determine whether the level of the targeted gas exceeds a predefined threshold and issue an alert notification in response to a determination that the level of the targeted gas is greater than the predefined threshold, and the predefined threshold is based on a level of the targeted gas normally found in the atmosphere ([0043] if there is a threshold corresponding to a fecal incident, there is a threshold just below it corresponding to a normal gas level found in the atmosphere in order to avoid false alarms). 
Regarding Claim 14, Carney discloses the server is configured to communicate with a mobile device of a caregiver ([0024] mobile phone).
Regarding Claim 15, Carney discloses the server is configured to communicate with a computer tablet).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker and CARNEY, further in view of Fairbanks et al. (Fairbanks; US 2010/0150348).
Regarding Claim 16, Stryker discloses the reader is further configured to communicate with the server to alert a caregiver of the status of the incontinence detection pad via a connection ([0048] remote nurse call station), but doesn’t specify a wired connection.
In the field of RFID communications, Fairbanks discloses a method for mutual authentication in an RFID system comprising an RFID reader and an RFID tag, the method comprising requesting an identification from the tag and receiving the identification.
Fairbanks discloses a wired connection between a reader and a server ([0082]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stryker and CARNEY with Fairbanks using a wired configuration in order to provide a secure link with faster communication rates.
Regarding Claim 17, Fairbanks discloses the wired connection comprises a nurse call connection ([0048]), but doesn’t specify a cable.
Fairbanks discloses a wired connection between a reader and a server ([0082]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Stryker CARNEY et Sanders Halperin, further in view of Rondoni et al. (Rondoni; US 20070252713).
Regarding Claim 24, Stryker discloses transmitting moisture data to a reader ([0050]), but doesn’t teach a timestamp
In the same field of endeavor Rondoni teaches an absorbent pad worn by a patient that 
Rondoni teaches using a timestamp (Claim 15 voiding parameters include a timestamp).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stryker, CARNEY, Sanders and Halperin with Rondoni, in order to provide a system that aids a clinician in diagnosing the precise condition of the patient, as suggested by Rondoni ([0004]).

Allowable Subject Matter
Claims 18-20 and 22-23 are allowed

Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive for the following reasons:
Arguments:
A.	Applicant argues that Sanders is similar to McKiernan in that it mentions the generic idea of including a gas sensor 212 in a frame of a crib or bed 202 but lacks any specific disclosure that the gas sensor should be located in or on a frame at the particularly recited location set forth in claim 1 of the present application. In the Fig. 2 embodiment of Sanders, the gas sensor 212 is included in a device 200 that also includes a camera/microphone 210. It would not make sense to couple device 200 of Fig. 2 of Sanders to a frame "underneath a central region of the mattress" because such placement would defeat the purpose of the camera 210 from being able to monitor the person on the bed or crib 202. The Fig. 3 embodiment of Sanders does show that gas sensor 212 is separate from camera/microphone 210. However, it is noteworthy that paragraph 100441 
A.	It is respectfully submitted that Stryker teaches an incontinence detection system for use with a patient bed having a frame and a mattress supported by the frame, the incontinence detection system (Abstract, Figs 1, 3, [0041]).  Stryker teaches a sensor may be incorporated into the sheet, for example under or adjacent the hip and buttock region of the patient ([0058] under a central region of the patient). Stryker shows parts of the system are coupled to the frame (Fig 4).
Sanders discloses a gas detection sensor being spaced from the other sensors (Fig 3) and coupled to the frame of the patient bed beneath the mattress ([0045] gas sensor 212, temperature/humidity sensor 214, etc. are included in the frame of the crib or bed 202).
Halperin (2013/0267791) teaches a sensor underneath a the mattress ([0442] system 10 comprises another type of sensor, such as an acoustic or air-flow sensor attached or directed at the patient's face, neck, chest, and/or back, or placed under the mattress).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685